Citation Nr: 0930139	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left carpal tunnel syndrome.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right carpal tunnel syndrome.

3.  Entitlement to service connection for a disability 
manifested by bilateral shin splints.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left knee 
disability. 

6.  Entitlement to service connection for a respiratory 
disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from August 2000 to August 
2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Veteran's claims file was subsequently 
transferred to the RO in Milwaukee, Wisconsin.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to increased initial disability 
ratings for his right and left carpal tunnel syndrome and his 
claims of entitlement to service connection for hypertension 
and a low back disability.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.




FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran has a disability manifested by 
bilateral shin splints which is causally or etiologically 
related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran has a left knee disability which is 
causally or etiologically related to his service in the 
military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has a respiratory disability which is 
causally or etiologically related to his service in the 
military.

4.  There is no competent medical nexus evidence of record 
indicating the Veteran has hemorrhoids which are causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

3.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

4.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in March 2005, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion and clinical examination 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The examiner considered all of the 
pertinent evidence of record, to include service treatment 
records and post-service treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a disability 
manifested by bilateral shin splints, a left knee disability, 
a respiratory disability, and hemorrhoids, so these claims 
must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service medical 
records show that the Veteran complained of and/or was 
treated for bilateral shin splints, episodic bronchitis, left 
knee pain, and hemorrhoids during his military service.  
However, the Board notes that these complaints were not shown 
to have been other than acute and resolved with treatment.  
Moreover, at the Veteran's May 2005 VA fee-basis examination, 
provided immediately prior to separation, the examiner found 
that physical examination of the Veteran's shins, left knee, 
and respiratory system was normal; there was also no evidence 
of hemorrhoids on rectal examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   In particular, 
while the Veteran, as was previously noted, complained of or 
was treated for shin splints, left knee pain, hemorrhoids, 
and bronchitis during service, his May 2005 VA fee-basis 
examination report, as well as post-service treatment 
records, are negative for evidence of, treatment for, or 
diagnoses of, a disability manifested by shin splints, a left 
knee disability, a respiratory disability, or hemorrhoids.  
In this regard, the Board points out that the Veteran's May 
2005 VA fee-basis examination, as well as a June 2006 
colonoscopy were negative for evidence of hemorrhoids.  
Likewise, post-service VA treatment records show treatment 
for an acute upper respiratory infection in March 2006, but 
the aforementioned VA examination, as well as VA treatment 
records do not show evidence of a chronic respiratory 
disability.  Similarly, there is no medical evidence 
demonstrating complaints, treatment, or diagnosis of 
bilateral shin splints or a left knee disability following 
the Veteran's service.  The Board notes that, in the absence 
of demonstration of continuity of symptomatology, or a 
competent nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

More significantly, neither the Veteran's medical providers, 
nor the VA examiner related his complaints to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
In fact, the medical evidence of record clearly demonstrates 
there is no objective medical evidence of chronic disability 
manifested by bilateral shin splints, a chronic left knee 
disability, a chronic respiratory disability, or hemorrhoids.  
The Veteran's May 2005 VA fee-basis examination report and 
subsequent VA treatment records are negative for any evidence 
of such disabilities.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").   

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran has a disability manifested by bilateral shin 
splints, a left knee disability, a respiratory disability, or 
hemorrhoids as a result of his service.  While the Board 
finds that the Veteran is competent to assert that he has 
current symptoms since service, little probative weight can 
be assigned to his statements, as the Board deems such 
statements to be less than credible.  In this regard, while 
the Board again acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, 
including following service, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

In view of the foregoing, the Board affords great probative 
value to the opinion contained in the May 2005 VA fee-basis 
examination report.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  This VA fee-basis 
examination report reflects that the examiner reviewed the 
Veteran's entire claims folder and the Veteran's reported 
history, as well as undertook a comprehensive clinical 
examination of the Veteran, prior to finding that it was 
unlikely that the Veteran's claimed disabilities were related 
to his service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (although the Board may not ignore medical opinion 
evidence, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  Indeed, the examiner did not find current 
demonstration of the disabilities herein at issue.

Therefore, the only evidence portending that the Veteran's 
claimed disability manifested by bilateral shin splints, a 
left knee disability, a respiratory disability, or 
hemorrhoids are in any way related to his service in the 
military comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, when deemed less than 
credible, as discussed above, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



ORDER

Entitlement to service connection for bilateral shin splints 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

The Board acknowledges that the Veteran underwent a VA fee-
basis general medical examination in May 2005.  A copy of 
that examination report is associated with his claims file.  
Nevertheless, the Veteran contends that his left and right 
carpal tunnel syndrome is worse than currently evaluated.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected left carpal tunnel syndrome and right 
carpal tunnel syndrome, more recent objective 
characterizations of the conditions and their associated 
symptomatology are required.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).  

Moreover, the Board notes that the aforementioned May 2005 VA 
fee-basis examination report stated that the Veteran did not 
have hypertension or a low back disability.  However, service 
treatment records and post-service VA medical records 
indicate that the Veteran has been treated for complaints of 
low back pain, as well as diagnosed with and treated for 
hypertension.  Moreover, the medical evidence of record does 
not address the nature and etiology of the Veteran's claimed 
low back disability and hypertension.   

Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's claims of entitlement to service 
connection for a low back disability and hypertension, as 
well as to address the current manifestations and severity of 
the Veteran's service-connected left and right carpal tunnel 
syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, etiology and severity of any 
current low back disability.   The 
examiner is then requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., 50-percent or 
greater probability) that the Veteran has 
a current low back disability that is 
related to his service in the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, etiology and severity of any 
current hypertension.   The examiner is 
then requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
that the Veteran currently has 
hypertension that is related to his 
service in the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

3.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected left carpal tunnel 
syndrome and right carpal tunnel 
syndrome.  Conduct all testing and 
evaluation indicated and review the 
results of any testing prior to 
completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of functional 
loss and occupational impairment due to 
his service-connected left and right 
carpal tunnel syndrome.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

4.  Then, the RO should readjudicate the 
Veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any claim on 
appeal remains denied, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


